DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim states “the first control information is transmitted on a control channel, and the second control channel is transmitted on a channel different from the control channel” is unclear.  Para [0306] states first DCI is transmitted on PDCCH and second DCI is transmitted on SPDCCH, both first and second DCI are transmitted on control channels, this limitation sounds like second DCI isn’t transmitted on a control channel, which is unclear.  Examiner assumes the second DCI is transmitted on a different control channel.
Regarding claim 3, the claim states “the first control information and the second control information provide input to schedule a plurality of types of communication over the shared channel” which is unclear.  The phrase “provide input to schedule” is unclear and intended use of the control channel.  The limitation should just state first and second control information schedule a plurality of types of communication over the shared channel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (US 9,807,747, hereinafter Hsieh) and in view of Belleschi et al (US 2018/0115930, hereinafter Belleschi, claiming priority date of provisional application 62/291,228).

Regarding claim 1, Hsieh discloses a communication device (communication device, Fig. 2) that performs communication with another device, comprising: receive first control information and second control information transmitted in resources of a time-frequency region of a shared communication channel (UE detects and receives first DCI 502 and second DCI 504 in the PDSCH (i.e. shared channel) region, C: 7 R: 6-12, Fig.1), the second control information and the first control information being transmitted over the shared channel in which communications are scheduled with scheduling information based on the first control information and the second control information transmitted from the other communication device (UE receives first and second DCI in the PDSCH region, Fig. 1 and the UE detects PDSCH according to information in the DCI, C: 7 R: 24-25), wherein the first control information includes at least a portion of the second control information and the scheduling information for the shared channel, and the second control information includes at least a portion of the scheduling information for the shared channel (DCI includes a DL assignment of a PDSCH, a DCI format, aggregation level and candidate of the aggregation level, C: 4 R: 45-55, in this case first DCI includes the same aggregation level as in second DCI (or some other information is the same), first and second DCI schedule PDSCH);	 				but does not disclose side link communication and circuitry configured to set resources used for the side link communication based on control information of a upper laver of a protocol.  Belleschi discloses the wireless device can receive side-link configuration information via RRC signaling, Para [0058], the configuration includes side-link resources, Para [0014] and device performs side-link communications, abstract.  See Para [0043] of provisional application 62/291,228.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Belleschi in the system of Hsieh in order to use side-link communication with other devices without having to relaying data via the network for faster and low latency communication.  
Regarding claim 3, Hsieh discloses he communication device according to clam 1, wherein the first control information and the second control information provide input to schedule a plurality of types of communication over the shared channel (first and second DCI can schedule uplink or downlink communication over the shared channel, Fig. 4/5), and the second control information includes information that identifies the shared channel as a particular type of communication channel (second DCI 504 indicates a DL assignment on the PDSCH, Fig. 5).
Regarding claim 4, Hsieh discloses a communication device (communication device, Fig. 2) that performs communication with another device, comprising: transmit, via a transmitter (communication unit, Fig. 2), to the other terminal device, using at least one of the resources, first control information and second control information over a shared channel, wherein transmissions over the shared channel are scheduled based on the first control information and the second control information (UE receives first and second DCI in the PDSCH region, Fig. 1 and the UE detects PDSCH according to information in the DCI, C: 7 R: 24-25), wherein the first control information includes at least a portion of the second control information and the scheduling information for the shared channel, and the second control information includes at least a portion of the scheduling information for the shared channel (DCI includes a DL assignment of a PDSCH, a DCI format, aggregation level and candidate of the aggregation level, C: 4 R: 45-55, in this case first DCI includes the same aggregation level as in second DCI (or some other information is the same), first and second DCI schedule PDSCH);	 							but does not disclose side link communication and circuitry configured to set resources used for the side link communication based on control information of a upper laver of a protocol.  Belleschi discloses the wireless device can receive side-link configuration information via RRC signaling, Para [0058], the configuration includes side-link resources, Para [0014] and device performs side-link communications, abstract.  See Para [0043] of provisional application 62/291,228.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Belleschi and in view of You et al (US 2018/0376497, hereinafter You, claiming priority date of provisional application 62/196,302, 62/288,443 and 62/325,421).

Regarding clam 2, Hsieh discloses the communication device according to claim 1, but not wherein the first control information is transmitted on a control channel, and the second control information is transmitted on a channel different from the control channel.  You discloses two DCIs may be transmitted through different PDCCHs or SPDCCHs or different control channels, Para [0152] or page 25 of provisional application 62/325,421.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by You in the system of Hsieh and Belleschi in order to smoothly transmit sPDCCH within the sTTI by reducing the size of DCI.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461